Citation Nr: 0927870	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-39 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for thoracolumbar strain superimposed on degenerative 
disc disease (a "back disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1984 and from September 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon.


FINDING OF FACT

The Veteran has not had incapacitating episodes of at least 6 
weeks during a 12 month period due to his back disability, 
nor is there a finding of unfavorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's back disability, service 
connection was granted in an August 1989 rating decision at 
an initial rating of 10 percent, effective at separation.  

In a September 1998 rating decision, pursuant to a claim for 
an increased disability rating, the RO granted a rating of 40 
percent for the back disability, effective May 21, 1998.  The 
RO continued the 40 percent evaluation in rating decisions 
issued in April 2002 and October 2002.

In March 2005, the Veteran submitted a claim for an increased 
disability rating.  In a May 2005 rating decision, the RO 
denied an increased rating, and the Veteran appealed the 
decision.

Amendments to VA's rating criteria in 2002 and 2003 
renumbered the diagnostic codes and created a General Rating 
Formula for Diseases and Injuries of the Spine, based largely 
on limitation or loss of motion, as well as other symptoms.  
The amendments also allow for intervertebral disc syndrome 
(Diagnostic Code 5243), ankylosing spondylitis (Diagnostic 
Code 5240), and spinal stenosis (Diagnostic Code 5238) to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The VA has evaluated the Veteran's back disability under 
multiple diagnostic codes.  The Veteran's back disability was 
previously evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5292, as thoracolumbar strain with radicular 
symptoms (in effect prior to September 26, 2003).    

The May 2005 rating decision on appeal continued the 40 
percent rating under Diagnostic Code 5237 (in effect after 
September 26, 2003), still as thoracolumbar strain with 
radicular symptoms.

During the pendency of this appeal, the Veteran submitted a 
secondary service connection claim for degenerative disc 
disease.  An August 2006 rating decision reflects that the 
Veteran's back is currently rated 40 percent disabled under 
Diagnostic Code 5243, as thoracolumbar strain superimposed on 
degenerative disc disease.  The Board will refer to the 
Veteran's thoracolumbar strain superimposed on degenerative 
disc disease as a "back disability" and consider all 
applicable criteria for evaluating the disability rating.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

There is no evidence of any incapacitating episodes as 
defined by the applicable regulations.  An April 2005 VA 
examination indicates that the Veteran had three days of bed 
rest in the prior year prescribed by a doctor.  A February 
2006 VA spine examination indicates that the Veteran had not 
been prescribed bed rest in the prior 12 months for 
incapacitating episodes.  There is no evidence of record 
indicating that the Veteran has ever had such an 
incapacitating episode of at least 6 weeks due to his back 
disability (nothing to indicate such bed rest prescribed by a 
physician).  Therefore, the Formula for Rating Intervertebral 
Disc Syndrome does not serve as a basis for an increased 
evaluation here for any portion of the rating period on 
appeal.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were revised.  Under these 
regulations, the Veteran's intervertebral disc syndrome is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 40 percent evaluation is 
warranted when (1) forward flexion of the thoracolumbar spine 
is 30 degrees or less, or (2) there is favorable ankylosis of 
the entire thoracolumbar spine.

A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

The Veteran was afforded a VA spine examination in April 
2005.  The Veteran reported more frequent spasms of the 
thoracolumbar area.  He stated that he had noticed increased 
weakness in his left lower extremity, with radiculopathy in 
his left lower extremity down the left lateral aspect of the 
leg to the anterior portion of the tibia.  He reported having 
three days of bed rest in the prior year prescribed by his 
physician.  Sitting and standing were limited to 30 minutes 
each and walking was limited to 100 yards before he had pain 
and difficulty.  Pain was described as 3 to 4 out of 10 on a 
good day and 10 out of 10 on a bad day, with 10 bad days per 
month.  Stair-climbing and prolonged walking aggravated the 
back.  Treatment consisted of using a TENS unit and Lidoderm 
patches, taking one tablet of Ultracet four times a day, 
trazodone at bedtime, and physical therapy.  He reported 
using a cane on occasion.

Physical examination of the spine showed a flat back, with 
the Veteran tending to put his weight on his right leg, and 
standing with no weight bearing on his left leg.  Flexion was 
60 degrees, lateral flexion was 20 degrees bilaterally, 
rotation was 20 degrees bilaterally, and extension was 20 
degrees, all with complaints of pain.  There were no deep 
tendon reflexes at the knee and ankle.  Strength of the lower 
extremities was 5/5 bilaterally with weakness or decreased 
effort in the left lower extremity.  Neurosensory exam was 
intact distally with complaint of decreased sensation on he 
left anterior tibia.  Gait and heel and toe gait were normal.  
Straight leg raises were negative in the sitting position at 
90 degrees, and in the supine position straight leg raises 
were positive to 40 degrees for low back pain on the left 
side only.  EMG and NCS results were normal, as were thoracic 
and lumbar spine X-rays.

The examiner diagnosed chronic thoracolumbar strain with 
radicular symptoms superimposed upon degenerative disc 
disease of the thoracolumbar spine and disc herniation T4-5, 
T7-8, and T8-9.  The examiner stated that he would expect an 
additional loss of motion in the thoracolumbar spine due to 
pain of 20 to 30 degrees with repetitive use and flare-ups, 
that he would expect a gait disturbance, and that he would 
not expect radicular pain in the left lower extremity.  

The Veteran was afforded another VA spine examination in 
February 2006.  He complained of chronic back pain in the 
thoracolumbar spine on a daily basis, as well as radicular 
symptoms into the left lateral calf with numbness.  He stated 
that he was developing some numbness into the first right toe 
intermittently.  He reported increased back pain with 
repetitive movement.  The Veteran stated that he did not use 
a brace or a cane and he took oxycodone for treatment.  Range 
of motion was generally reduced.  The Veteran had not been 
prescribed bed rest in the prior 12 months for an 
incapacitating episode.  He reported that he tolerated his 
job.

Physical examination showed essentially normal appearing 
architecture of the thoracolumbar spine.  There was mild 
percussion tenderness at the thoracolumbar junction and 
proximal to that.  There was some mild muscle spasm in the 
left paraspinous musculature.  There was mild pain on 
movement and increased pain on repetitive movement without 
any additional motion loss.  Flexion was to 25 degrees 
limited by pain and hyperextension was to 5 degrees.  Lateral 
bending was to 15 degrees to the right and 10 degrees to the 
left with pain at the endpoints.  Rotation was to 20 degrees 
in both directions.  Deep tendon reflexes were equal at the 
knees and ankles.  Motor testing showed a quad and anterior 
tib group to be 5/5.  Sensation was intact throughout with 
the exception of the lateral left calf and right first toe.  
Straight leg raises were negative.  

The examiner diagnosed thoracolumbar strain superimposed on 
degenerative disc disease at T4-5, T7-8, and T8-9.  The 
examiner stated that he would not expect flare-ups at that 
time to result in additional motion loss, fatigue, or 
incoordination, providing evidence against this claim.

The Board finds that both the April 2005 and February 2006 VA 
examinations provide evidence against this claim, as there is 
no evidence that the Veteran has unfavorable ankylosis of the 
entire thoracolumbar spine.

The Board has also reviewed and considered private medical 
records which were submitted by the Veteran, including 
records from Bend Memorial Clinic, Southside Physical 
Therapy, and Dr. "C.".  These records show essentially the 
same results as the examinations described above, that the 
criteria for a rating in excess of 40 percent have not been 
met.  

The evidence in this case clearly shows continuing back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for an increased rating have been met under any of 
the applicable versions of the rating criteria for the back 
disability.  The overall medical reports show that there is 
no unfavorable ankylosis of the spine.  There are some 
neurological symptoms, but they have not resulted in 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's back 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  In 
the present case, there is evidence showing that the Veteran 
is able to work, though doing so causes back pain.  However, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 40 percent for a 
back disability at any time.  38 C.F.R. § 4.3.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


